GEE, Circuit Judge
(dissenting):
I dissent from the affirmance of two elements of damages awarded by the district court. The first of these is $20,000 awarded for conscious mental pain and suffering — presumed apprehension — preceding deaths which occurred in a manner of which we know nothing. The second is a half-million dollar award for lost additions to the decedents’ estates, additions which had not at their deaths (and might never have) oc*796curred. Both awards seem to me to be based on almost pure guesswork. With the remainder of the otherwise excellent majority opinion, I fully concur. But these awards rest upon endowing the trial judge with a prescience — in the absence of any evidence — which I am unwilling to accord him, or any other man. In the presence of judicial action grounded in such cloudy generalities, I conceive that an issue approaching constitutional proportions is presented, for the defendants seem to me to be here presently deprived of their property to recompense the plaintiffs, not for actual or even statistically probable losses, but for mere possibilities. More important, however, is that this award entails a double or at least largely overlapping recovery.
(1) Conscious Mental Pain and Suffering.
We deal with passengers in an aircraft which simply vanished at sea. Beyond this, the record reveals nothing except that the pilot believed himself to be, and probably was, low on fuel and that when last heard from he was seeking to ditch the aircraft near a merchant vessel. The rest is silence.
On this evidence the court below awarded, and we now affirm, a very modest increment of damages for conscious mental pain and suffering assumed by the court to have been experienced by the two decedent passengers before death. The trial judge explained the basis of this award as follows:
In awarding the sum of $10,000 to the Estates of JEROME E. LEVIN and LEA-TRICE D. LEVIN for conscious pain and suffering experienced before death, the Court is aware that the evidence does not reflect the precise mechanism of death, nor the time involved; however, the Court is absolutely convinced that both of these deceased knew of the impending crash landing at sea, knew of the immediate dangers involved and are certain to have experienced the most excruciating type of pain and suffering (the knowledge that one is about to die, leaving three cherished children alone). The Court does not know whether this experience lasted five minutes or many hours, nor whether the deceased were killed upon impact or survived for sometime in the water. Under these circumstances, the Court has awarded what it feels is a minimum compensation for this type of damage.
There is, of course and as the district judge above acknowledges, no evidence to support a finding whether death of either passenger was instantaneous or not. It follows that there can be no finding, one way or the other, about conscious pain or suffering after impact or about any physical suffering whatever. The record therefore simply affords no basis for concluding, as Florida law requires for such an award, that either victim survived the impact or was conscious of pain for any period of time thereafter.1 Dobbs v. Griffith, 70 So.2d 317 (Fla.1954), and other authorities cited supra, p. 792.
We are thus presented with an award for a new element of damages, apprehension experienced before a death which for all we know was instantaneous. This is new Florida law confected by a federal court. Under Florida law, mental suffering is not recoverable in the absence of a physical trauma occasioning it,2 and our court has followed this “no impact-no recovery” rule in a decision binding on this panel.3 The majority professes that it has not departed from the impact rule but has only reversed a se*797quence to allow recovery when the impact follows the fear, as well as when the impact precedes the mental suffering. But to reverse the sequence is to abandon the rationale of the impact rule: any compensated mental pain and suffering must be caused by a physical impact. The airplane crash and the Levins’ resulting deaths were not the “but for” cause of whatever anxiety they may have suffered prior to their deaths. Their prior fears would not have been diminished had the plane leveled off at the last moment and avoided disaster altogether. This is because the Levins’ anxiety for their own safety and their children’s future well being was caused by the anticipation of death, not by the actual crash that presumably killed them. It is not enough that some impact accompany the mental suffering; the impact- must cause the fears if they are to be compensable. Only then can courts measure mental duress by some means other than sheer speculation.
The majority can cite no Florida case that has awarded damages for pain and suffering prior to an impact. I suggest that this is because Florida courts have felt that the sequence of impact followed by pain and suffering is at the heart of the Florida Survival Statute, section 46.021, Fla.Stat. (1971). At best, Florida law is unsettled on this point, and the majority is making new state law which cuts against the logical implications of Florida’s impact rule. I think we act presumptuously to sanction an award based on fear preceding an impact which may have been ■ obliterating and therefore essentially painless. We act without any notion of these presumed fears’ durations, a customary consideration in assessing damages for suffering of any kind. We may, or may not, be acting on unknown facts involving a martyr’s death or deaths: unknown hours (or days) at sea, followed by a shark attack or by exhaustion and death by drowning. Or the truth may involve a confident approach to ditch alongside a freighter which was assumed to have seen the aircraft, followed by a sudden stall and instant death. We cannot know, nor could the court below have known. Yet an award of $20,000 has been made, apparently in the view that these constitute nominal damages. The majority has opened the door to such uncertainties by reversing the sequence of impact followed by pain- and suffering. I would either follow Florida precedent in its apparent logical course or would certify, and I regret that the majority conceives itself properly empowered to do otherwise.
(2) Loss of Right to be Bequeathed Presumed Accumulations to Decedents’ Estates.
I am also troubled by the extension of what I regard as the dubious holding in National Airlines, Inc. v. Stiles, 268 F.2d 400 (5th Cir.), cert. denied, 361 U.S. 885, 80 S.Ct. 157, 4 L.Ed.2d 121 (1959), that a widow may recover damages to compensate her for the lost right to inherit future accumulations to her deceased husband’s estate. We here hold that children may do likewise.
In what follows, I shall attempt to demonstrate that the principle of awarding damages for lost future earnings, which commenced in the wage earner’s suit for his own lost earnings and there rests on a sound dual basis of statistical averages and projection of factors within the wage earner’s own control, was pressed by Stiles to and perhaps beyond the limits of rationality and passes, with our decision, into areas of pure speculation. This is so because, with each stage of superficially logical extension, several new factors either incapable of statistical treatment or impossible of rational projection from past performance4 are introduced. The end result is a process which no longer merits description as calculation. Rather it consists of a sort of visceral guess by the factfinder, based mostly on a cloud of floating imponderables.
Stiles necessarily, if implicitly, rests upon the well-established principle that a permanently disabled worker may recover on the basis of his life or worklife expectancy for the value of lost earnings, earnings which he can no longer produce because of his *798injury. Even here there are obvious uncertainties.5 But these are tolerable, since mortality tables themselves represent statistical averages incorporating untimely deaths as well as timely, and the injured person had unquestioned possession of his own earning capacity and dominion over any actual earnings derived from it. And in view of the mildness and small number of these uncertainties, it has seemed reasonable to assume the probable extension into the future of his performance record in the past.
The death action by a surviving spouse for future contributions from lost earnings of the deceased injects additional uncertainties: whether the survivor and the deceased would have remained married or parted under such circumstances as to create a continuing duty of support, how long the survivor would have lived, what the amount of future contributions would have been. Here again, however, the future has seemed subject to rational prediction on the basis of past performance, on evidence of the degree of affection and stability of relationship between the spouses, evidence of the deceased’s record of personal consumption visa-vis contributions to the survivor, and by limiting recovery by reference to the lesser of the life expectancies of the two spouses.6
With Stiles, however, a further element of recoverable damages was recognized by the law of this circuit: the loss of the survivor’s hope to be bequeathed — not the decedent’s estate, for she actually received that by bequest — but presumed future accumulations to it.
And so, under Stiles, the death of a breadwinner gives rise to two elements' of damage based on his projected future earnings and income:
(1) Contributions which would have been made from them to the surviving spouse.
(2) Loss of the surviving spouse’s “right” to inherit or be bequeathed what Stiles terms the “accumulations” from income which the decedent would have come into during his lost life expectancy.7
This second element is arrived at by reasoning that if the decedent could have recovered for his lost earning capacity had he merely been disabled, and if his surviving spouse may properly recover probable lost contributions from future earnings, that spouse should also recover the value of lost accumulations which the decedent would probably have bequeathed her.8 With this element of future accumulations, the majority opinion in Stiles extends the lost-earnings principle to new ground. The case for this extension is, however, disfigured by the number of additional serious and massive uncertainties which it introduces into the process of predicting the future by projecting the curve of the past.
It is doubtless reasonable to predict that one who has been accumulating a portion of his earnings will continue to do so, and in roughly the same proportion; these are *799matters within his control, and a pattern of how he exercises that control may be ascertained from his habits of the past. But Mr. and Mrs. Levin were investors, and it is common knowledge that investors sometimes win — and sometimes lose even what they began with, often after long periods of success and even though prudent. They do so because the factors which affect investments are usually not entirely or even largely within the investors’ control: general economic trends, local oyes, governmental actions, occasional moments of bad judgment, to cite only a few. Thus, an investor's personal performance in the past forms an inadequate statistical basis for an assured projection into the future; a sounder basis, more analogous to mortality tables, would be the performance of a statistically valid sample of investors over an appropriate period of time, did such a study exist. But it is on a projection of personal performance as an investor, beset as it is with uncontrollables and unknowables, that at least a portion of the award here affirmed rests.
Even as to a widow’s recovery for such lost expectancies of inheritance a further uncertainty exists. As the majority notes, the husband has a duty both moral and legal to contribute to her support from his earnings; and this duty, taken together with the pattern of his past contributions, forms a sound basis for predicting what he would have done had he lived. He has, however, no such duty to leave her all of his estate, or even part of it. This belongs to him and he may, if of sound mind, bequeath it as he likes.9 A will may be changed at any time, as many heirs-presumptive have discovered to their sorrow. Common sense tells us that it is a risky business to project a present intention manifested by a present disposition in a will thirty years10 into the future. Again, as in the case of projecting investment success, we here approve a guess about the future based not on an average but on one man’s behavior to a given date. Nor are the events which may influence his disposition entirely within his control.
When these two new imponderables are multiplied together, as by statistical practice they must be, even Stiles permits the defendant to be mulcted in a present sum for a noncalculable increase in value to the estate which the decedent might have left to his widow if he still felt like giving her all or some unknowable proportion of it many years later.
Even that, however, is not this case. For here we add the assumption that both parents would have bequeathed their shares of this increment equally to three children, all of whom would be living at the death of each parent. The unfounded assumptions involved simply in projecting an equal taking by each child are legion: that all three children will outlive both parents, that none will marry wealth, that none will suffer disabling personal disaster, that none will have a serious falling out with either parent, etc., ad infinitum. The portion of the award we here affirm is a guess. Not a bad guess, doubtless, but a guess all the same.11
Finally, there remains the intractable problem of the double recovery noticed above at footnote 7. In awarding the half-million dollar projected accumulation, based on the Levins’ “established pattern of savings and investment in real estate and similar properties,” the court assumed that most of this increase would be produced by the estates of the Levins (valued at approximately $275,000), not from Mr. Levin’s salary, because the bulk of his $23,000 salary would have been used for living expenses, not investment. To the extent that the *800court’s award of future accumulations rests on the existing estate as the source of such increases, the children have received a double recovery — the projected returns and resulting accumulations which the estate would have produced in the parents’ hands over the next 30 years and the actual returns from the same estate which is now in their hands. Thus, the same estate, during the same period, is somehow made to produce two returns, an actual one in the children’s hands and a fictitious one in their parents’ — and the children receive both of them. This result seems to me to be clearly wrong and most unjust, indeed punitive.
I therefore respectfully dissent from the affirmance of these two elements only of the damages awarded, but with the added observation that since they aggregate the overwhelming proportion of the total damages, I would reverse for a new trial of the damages issue.

. In support of its holding the majority cites McLeod v. Young, 257 So.2d 605 (Fla.App. 1972). Although some language in that opinion suggests support for the majority’s position by acknowledging the possibility of mental anguish in knowing of impending impact, the mental anguish claim was inextricably tied to a conscious pain and suffering claim so that the final result is ambiguous at best. In any event, McLeod was decided before the Florida Supreme Court’s definitive opinion in Gilliam v. Stewart, 291 So.2d 593 (Fla.1974), by which Florida embraced the impact rule for recovery of mental anguish.


. Herlong Aviation, Inc. v. Johnson, 291 So.2d 603 (Fla.1974); Gilliam v. Stewart, 291 So.2d 593 (Fla.1974).


. de Saric v. Miami Caribe Investments, Inc., 512 F.2d 1013 (5th Cir. 1975).


. Because not within the control of the person whose performance is being projected.


. That he would have continued to work at his former or some comparable employment or would at least have retained a capacity (of comparable value) to do so, one not destroyed by untimely death or diminished by subsequent injury, loss of incentive or other unforeseeable future event.


. The Stiles decision appears to rest in part on actual ownership by the survivor, under community property rules, of one-half of the deceased spouse’s lost earnings, and to this extent not on expectancy of inheritance at all.


. The Stiles opinion does not appear to recognize that some of these “accumulations” will represent return from the assets which the decedent owned at death and which the spouse received by bequest. Thus, the survivor receives these “accumulations” twice: once from the inherited assets’ actual return in her own hands and again by a judgment granting her what the court presumed they would have returned to her spouse during his projected life expectancy.


. Especially where, as in Stiles, a system of community property in the jurisdiction insures that the survivor would of necessity receive, not by inheritance but as the rightful owner, one-half of any such accretions to the community estate. Florida, however, is not a community property jurisdiction, though it does provide a system of partial forced heirship to surviving spouses. Fla.Stat. §§ 732.201-732.212.


. Subject, in Florida, to the surviving spouse’s right to take a limited portion (30%) of much of his estate “against the will.” Fla.Stat. § 732.207.


. Mr. Levin’s life expectancy was about 28 years, Mrs. Levin’s about 33.


. One wonders what the result would have been had one parent left a recently-executed will disinheriting one of the children. Would the guess be that, since the feelings which' lie behind such dispositions often mellow with the passage of time, an equal bequest to each child should nevertheless be assumed?